DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 11/11/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited document was not attached.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
Claims 21-23 are objected to because of the following informalities:  In line 2 of all three claims, -the- should be inserted before “application”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “wherein at least one of the plurality of sensing devices comprises one of the following: a pressure sensor, an accelerometer, and a pressure sensor and an accelerometer”.  Due to the chosen terminology, it appears as though the sensing device from the first claim (which is ‘configured to detect a nerve control signal’) is now being claimed as a ‘pressure sensor and/or an accelerometer’.  There is insufficient support for this combination of embodiments in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 22 recite the limitation "the array” in line 1.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahney, U.S. 2007/0244478 (hereinafter Bahney) in view of Cosman, U.S. 2015/0320481 (hereinafter Cosman).

Regarding claims 3-7, Bahney discloses (see above) a return pad further comprising a switching device necessarily configured for selectively decoupling/coupling the conductive members from/to ‘each other’, the generator, and the patient (note paragraphs 12 and 29). 
Regarding claims 9, 10, and 20, Bahney discloses (see above) a return pad wherein each of the cited sensing devices (402a-c) is positioned on a corresponding conductive member/electrode (220a-c – note paragraph 32), and vice versa. 
Regarding claims 12 and 19, Bahney discloses (see above) a return pad wherein the sensing devices are necessarily configured to output a signal indicative of the detection (note paragraphs 32 and 37).
Regarding claim 14, Bahney discloses (note paragraphs 12 and 29) a system further comprising a ‘multi input – single output’ switching device (i.e., switching device that relies on multiple input parameters to produce a single switching output) ‘coupled’ to each of the sensing devices (note paragraph 36).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahney in view of Cosman as applied to claims 1-10, 12-14 and 18-24 above, and further in view of Knowlton, U.S. 2004/0210214 (hereinafter Knowlton).
Regarding claim 11, Bahney in view of Cosman teaches (see above, as best understood by Examiner) a system comprising a return pad with sensing devices for detecting patient contact, as well as for detecting a nerve control signal and the resultant movement of the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahney in view of Cosman as applied to claims 1-10, 12-14 and 18-24 above, and further in view of Lee, U.S. 2007/0049919 (hereinafter Lee).
Regarding claim 15, Bahney discloses (see above) a system comprising: a generator, a processor (180), switching devices, and a return pad having conductive members and sensing devices.  However, Bahney fails to explicitly disclose an analog-to-digital converter coupled to each switching device.  Lee teaches (note paragraph 44) a similar device that uses an analog-to-digital converter to process sensed data.  It is well known in the art that this design facilitates data processing, and therefore results in increased efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Bahney to comprise an analog-to-digital converter ‘coupled’ to .     

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahney in view of Cosman as applied to claims 1-10, 12-14 and 18-24 above, and further in view of Sano, U.S. 2017/0266438 (hereinafter Sano).
Regarding claim 16 and 17, Bahney discloses (see above) a system comprising a generator and instrument for applying RF energy to tissue.  However, Bahney fails to explicitly disclose applying a composite waveform to tissue that is made up of a high frequency waveform and a low frequency waveform.  Sano teaches a monopolar system (note paragraphs 142-143) that applies a composite waveform to tissue which is made up of a high frequency waveform and a low frequency waveform (note paragraphs 24 and 28) that have (necessarily) been ‘modulated’ together, in order to selectively target tissue (note abstract).  It is well known in the art that this design results in increased safety, efficiency, and versatility.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of Bahney to apply a composite waveform to tissue that is made up of a high frequency waveform and a low frequency waveform, in order to increase safety, efficiency, and versatility. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because they do not apply to the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794